UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6821


SAMUEL BURT,

                Plaintiff - Appellant,

          v.

JON   OZMINT,   Director; SOUTH   CAROLINA  DEPARTMENT  OF
CORRECTIONS; W. EAGLETON; S. SKIPPER; J. SLIGH; J. BETHEA;
W. MCCRAE; MR. JACOBS; S. GOLDBERG; M. C. LINDSEY; C.
FLORIAN; MS. HOOKS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Solomon Blatt, Jr., Senior
District Judge. (3:11-cv-00247-SB)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Burt, Appellant Pro Se.  Samuel F. Arthur, III, AIKEN,
BRIDGES, NUNN, ELLIOTT & TYLER, PA, Florence, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Samuel        Burt     appeals       the   district     court’s       order

accepting the recommendation of the magistrate judge and denying

relief    on    his     42    U.S.C.     § 1983      (2006)    complaint.       We    have

reviewed the record and find no reversible error.                           Accordingly,

we affirm for the reasons stated by the district court.                            Burt v.

Ozmint,    No.     3:11-cv-00247-SB             (D.S.C.    Mar.     27,     2012).      We

dispense       with     oral        argument    because       the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                                2